UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-6144



ANTHONY ATKINS,

                                              Plaintiff - Appellant,

         versus

NURSE ROARK;   D.    KEEN,   Licensed   Practical
Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-52-R)


Submitted:   May 16, 1996                     Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Anthony Atkins, Appellant Pro Se. Peter Duane Vieth, WOOTEN &
HART, P.C., Roanoke, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Atkins v. Roark, No. CA-95-52-R (W.D. Va. Jan. 16, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2